EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Santiago Medina, President, Chief Executive Officer and Chief Financial Officer of California Mines Corp. (formerly Palmdale Executive Homes, Corp.), hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The annual report on Form 10-K of California Mines Corp. (formerly Palmdale Executive Homes, Corp.) for the year ended December 31, 2013 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of California Mines Corp. (formerly Palmdale Executive Homes, Corp.) Date: April 15, 2014 By: /s/ Santiago Medina Santiago Medina Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director (Principal Executive and Principal Financial and Accounting Officer and Director)
